Case: 2:20-cv-00054-WOB-CJS Doc #:

   

ed: 04/14/20 Page: 1 of 4 - Page ID#: 32

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER

Secretary of State

Frankfort

Kentucky 2020-246

March 22, 2020
STATE OF EMERGENCY

WHEREAS, the novel coronavirus (COVID-19) is a respiratory disease causing
illness that can range from very mild to severe, including illness resulting in death, and
many cases of COVID-19 have been confirmed in the Commonwealth, with cases
appearing in multiple counties, indicating the virus is community spread; and

WHEREAS, Kentuckians are encouraged to remain Healthy at Home, which will
help protect our community from the spread of COVID-19; and

WHEREAS, the spread of COVID-19 endangers public health and safety and, if
Kentuckians do not work together to contain the disease, it threatens to overwhelm the
Commonwealth’s healthcare resources; and

WHEREAS, the Centers for Disease Control and Prevention (CDC) and the
Kentucky Department of Public Health have recommended that the public practice social
distancing, meaning staying home when possible and otherwise maintaining six feet of
distance from other individuals, to minimize the transmission of the coronavirus; and

WHEREAS, locations where people congregate unnecessarily and/or fail to follow
adequate social distancing practices are therefore scenes of an emergency; and

WHEREAS, I, Andy Beshear, Governor of the Commonwealth of Kentucky, did
declare by Executive Order 2020-215 on March 6, 2020, that a State of Emergency exists
in the Commonwealth of Kentucky; and

WHEREAS, under such circumstances, I am further empowered by KRS Chapter
39A to exercise all other powers deemed necessary to promote and secure the safety and
protection of the civilian population, including the power to suspend state statutes and

regulations, and to command individuals to disperse from the location of an emergency:
 

Secretary of State

ANDY BESHEAR
GOVERNOR

EXECUTIVE ORDER

2020-246
March 22, 2020

NOW THEREFORE, I Andy Beshear, by virtue of authority vested in me

pursuant to the Constitution of Kentucky and by KRS Chapter 39A, do hereby Order and

Direct as follows:

1. All in-person retail businesses that are not life-sustaining are ordered to close

effective Monday, March 23, 2020, at 8:00 p.m.

. Life-sustaining retail businesses include grocery stores, pharmacies, banks,
hardware stores, and other businesses that provide staple goods. A full list of

categories of life-sustaining in-person retail businesses is attached to this
Order.

_ Retail businesses that are not life-sustaining may provide local delivery and
curbside service of online or telephone orders.

. Retail businesses that remain open must follow, to the fullest extent
practicable, social distancing and hygiene guidance from the CDC and the
Kentucky Department of Public Health, including: ensuring physical
separation of employees and customers by at least six feet when possible;
ensuring employees practice appropriate hygiene measures, including regular,
thorough handwashing; regularly cleaning and disinfecting frequently touched
objects and surfaces; and ordering sick individuals to leave the premises.
Failure to do so is a violation of this Order, and could subject said business to
closure.

. All prior Executive Orders, and Orders issued by Cabinets pursuant to
Executive Order 2020-215, remain in full force and effect, except to the extent
they conflict with this Order. For the avoidance of doubt, carry-out, delivery,
and drive-through food and beverage sales may continue, consistent with the
March 16, 2020 Order of the Cabinet for Health and Family Services and the
Department of Public Health and the March 19, 2020 Order of the Public
Protection Cabinet.

_ Consistent with KRS 39A.100(1)(h) and (3), nothing in this Order should be
construed to interfere with the lawful sale of firearms and ammunition. Any
businesses engaged in the lawful sale of firearms and ammunition must follow
social distancing and hygiene guidance from the CDC and the Kentucky
Department of Public Health, including: ensuring physical separation of
employees and customers by at least six feet when possible; ensuring
employees practice appropriate hygiene measures, including regular, thorough
handwashing; regularly cleaning and disinfecting frequently touched objects
and surfaces; and ordering sick individuals to leave the premises. Failure to
do so is a violation of this Order, and could subject said business to closure.
 

ANDY BESHEAR

GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort
Kentucky 2020-246
March 22, 2020

This Order shall be in effect for the duration of the State of Emergency herein
referenced, or until this Executive Order is rescinded by further order or by operation of
law.

a

 

ANDY BRSHEAR, Governor
CommaWealth of Kentucky

MICHAEL G. ADAMS
Secretary of State
Case: 2:20-cv-00054-WOB-CJS Doc #; 1-5 Filed

Executive Order 2

Oaptal 20

List of Life-Sustaining Retail

Motor Vehicle and Parts Dealers

 

 

 

 

 

Automobile Dealers No
Other Motor Vehicle Dealers No
Automotive Parts, Repair, Accessories, and Tire Stores Yes
Auto, Truck, and Van Rental Yes

 

 

 

Furniture and Home Furnishings Stores

Electronics and Appliance Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Material and Garden Equipment and Supplies Dealers Yes
Banks, Credit Unions, Check Cashing, Wire Transfer, and Other Financia! Services Yes
Food and Beverage Stores
Grocery Stores Yes
Supermarkets Yes
Specialty Food Stores Yes
Meat Markets Yes
Fish and Seafood Markets Yes
Fruit and Vegetable Markets Yes
Beer, Wine, and Liquor Stores Yes
Health and Personal Care Stores
Pharmacies and Drug Stores Yes
Cosmetics, Beauty Supplies, and Perfume Stores No
Optical Goods Stores No
Other Health and Personal Care Stores No
Gasoline Stations and Convenience Stores Yes
Clothing and Clothing Accessories Stores
Clothing Stores No
Shoe Stores No
Jewelry, Luggage, and Leather Goods Stores No

 

 

 

 

Sporting Goods, Hobby, Musical Instrument, and Book Stores

General Merchandise Stores

 

 

 

 

 

 

 

 

 

Department Stores No
General Merchandise Stores, including Warehouse Clubs and Supercenters Yes
Miscellaneous Store Retailers
Florists No
Office Supplies, Stationery, and Gift Stores No
Used Merchandise Stores No
Pet and Pet Supplies Stores Yes
All Other Miscellaneous Store Retailers No

 

 

 

Page: 4 of 4 - Page ID#: 35

Notes
Dealers may provide repair, parts, and
service, but showrooms must close.
